Lathrop, J.
The only questions raised in this case are in regard to the admission in evidence of a rule of the defendant corporation for the conduct of its drivers, in these words: “ Do not allow an intoxicated person upon the front platform under any circumstances,” and to the admission in evidence of the following placard posted in the car : “ Notice. All persons are forbidden to be on the front platform of this car; and this company will not be responsible for their safety there.”
Both the rule and the notice were properly admitted in evidence. A railway corporation which is a carrier of passengers may make all reasonable regulations for the safety and comfort of its passengers. Commonwealth v. Power, 7 Met. 596. O’Brien v. Boston & Worcester Railroad, 15 Gray, 20. Wills v. Lynn & Boston Railroad, 129 Mass. 351. The rule and the notice were both reasonable. Wills v. Lynn & Boston Railroad, ubi supra.
Where the defendant seeks to justify the conduct of its servant, as in this case, it is not necessary to show that either the rule or the notice was known to the plaintiff. O’Brien v. Boston & Worcester Railroad, ubi supra. Cheney v. Boston & Maine Railroad, 11 Met. 121, 123. It is only when it is attempted to charge a person with a liability created by a notice or rule, that it is necessary to bring home knowledge of it to him. 11 Met. 123.
If the evidence was admissible for any purpose, without showing that the plaintiff had knowledge of the rule or the notice, the plaintiff has no ground of exception, and it is unnecessary to consider the charge, to which no exception was taken. We have, however, no doubt that the fact that the plaintiff had ridden upon the defendant’s cars was some evidence that he had knowledge of the notice, and that, if the jury found that he had such knowledge, they might consider the notice as bearing upon the .conduct of the plaintiff. Baltimore Passenger Railway v. Wilkinson, 30 Md. 224.

.Exceptions overruled.